Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received June 30th, 2022.  Claims 1, 6, 10, 16 have been amended.  Claims 2-5, 7-9, 11-15, 17-24, and 26-32 have been canceled.  Claim 40 has been newly added.  Claims 1, 6, 10, 16, 25, 33-40 have been entered and are presented for examination. 
Application 16/497,175 is a 371 of PCT/CN2018/073952 (01/24/2018) and claim benefit of Chinese Application 201710184712.7 (03/24/2017).
Response to Arguments
Applicant argues, “nothing in Kim teach a case where a PDAP header is added between the header of the data packet with the header and data of the data packet with the header, e.g, between a Compr IP header and an IP packet payload. Hence, Kim fails to disclose or suggest the claimed adding the PDAP header between the header of the data packet with the header and data of the data packet with the header to obtain the data packet with the PDAP header, as per claim 1.
The Examine respectfully disagrees. 
Claim 1 recites the header not “between a Compr IP header and an IP packet payload.” Looking at Figure 1G-1H each header in front of the IP payload is considered a header of the payload.
Applicant is respectfully reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 16, 25, 33-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20180227793). 
Regarding claims 1, 6, 10, 16, 25, 33-40, Kim et al. discloses a method for data transmission, comprising: compressing, for a data packet with a header, the header by a Packet Data Adaption Protocol PDAP layer or a Packet Data Convergence Protocol PDCP layer to obtain a data packet with the compressed header (see Figures 1G-1F and paragraph 0176 [PDCP layer performs header compression with respect to the IP header]); and adding a PDCP header into the data packet with the compressed header (see Figures 1G-1F [PDCP header attached]) and transmitting a data packet with the compressed header and the PDCP header to a lower layer (paragraph 0178 [packet sent to RLC and MAC layer for transmission]) wherein the compressing, for the data packet with the header, the header by the PDCP layer to obtain the data packet with the compressed header comprises: adding a PDAP header into the data packet with the header to obtain a data packet with the PDAP header (see Figure 1G-1F [PDAP header added]); and performing a header compression on the data packet with the PDAP header by a compression entity configured by the PDCP layer to obtain the data packet with the compressed header (paragraph 0194 [without the necessity of discriminating or separating the PDAP header on the transmitter side, the PDCP layer may directly compress the IP header of the PDCP SDU]) wherein the adding the PDAP header into the data packet with the header to obtain the data packet with the PDAP header comprises: adding the PDAP header between the header of the data packet with the header and data of the data packet with the header to obtain the data packet with the PDAP header; or adding the PDAP header into a head of the data packet with the header; and adding indication information for indicating a length of the PDAP header into a data packet that is added with the PDAP header, to obtain the data packet with the PDAP header (see Figure 1G-1F [1-bit indicator]).
	Regarding claims 6, 40, Kim et al. further discloses wherein the performing the header compression on the data packet with the PDAP header by the compression entity configured by the PDCP layer to obtain the data packet with the compressed header comprises: performing PDAP header removal processing on the data packet with the PDAP header according to the indication information; and compressing, by the compression entity configured by the PDCP layer, a data packet subjected to the PDAP header removal processing to obtain the data packet with the compressed headers wherein the adding the PDCP header into the data packet with the compressed header and transmitting the data packet with the compressed header and the PDCP header to the lower layer comprises: adding the PDAP header and the PDCP header into the data packet with the compressed header; adding indication information for indicating a length of the PDAP header into the PDCP header; and transmitting a data packet that is added with the PDAP header, the PDCP header and the indication information to the lower layer header (see Figures 1G-1F [1-bit indicator]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465